Citation Nr: 1217060	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  07-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from October 1943 to May 1946.  He died in September 1995.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  
  
In August 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The opinion was originally transmitted to the appellant in March 2012.  The appellant's attorney received a copy of the opinion in April 2012; and, shortly thereafter, he provided additional argument.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in September 1995 from brain metastasis secondary to bronchogenic carcinoma.  

2.  At the time of the Veteran's death, service connection had not been established for any disability.  

3.  The competent and credible evidence establishes that the Veteran's bronchogenic carcinoma, which led to the Veteran's death, was due to exposure to asbestos in service.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011).  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

The evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The Veteran died in September 1995 at the age of 72.  According to his death certificate, the primary cause of death was brain metastasis secondary to bronchogenic carcinoma.  

It is the appellant's primary contention that the Veteran's bronchogenic carcinoma, which resulted in his cause of death, was due to his exposure to asbestos in service.  She maintains that he lived in barracks during basic training at Fort Sheridan, and that he was exposed to asbestos at that time.  

The Veteran served on active duty from October 1943 to May 1946.  His DD 214 indicates that he entered into service at Fort Sheridan, Illinois.  A Base Cleanup Plan (BCP) from 1998 was associated with the claims folder which indicated, in pertinent part, that asbestos was removed from that facility.  The Board's August 2009 remand conceded that the Veteran had some exposure to asbestos while living in the barracks at Fort Sheridan.  

Service medical records were not available and were presumed to have been destroyed in the fire at the National Personnel Records Center (NPRC) in 1973.  A review of the record reveals that there are no findings, treatment, or diagnoses of a chronic lung disorder in service.  There is a copy of Surgeon General records which indicates, in pertinent part, that the Veteran was hospitalized at a station in New York in December 1944 for the common cold.  This leads the Board to note that although the Veteran's length of service at Fort Sheridan is not clear, it is presumed that he was not stationed at Fort Sheridan in December 1944.  

A review of VA treatment records show the Veteran was diagnosed with asbestosis in October 1993.  

In February 1999, J.P.P., MD, a consultant in pathology, reviewed various medical records of the Veteran's, and a pathology slide.  Based on the review of the studies, Dr. J.P.P. indicated that the Veteran was occupationally exposed to asbestos while employed as a laborer from 1941 to 1984 when continually handled, transported, used and cleaned up asbestos-containing insulation, building materials, gaskets, packing and refractory products.  Also of significance was that he had a 40 pack year history of smoking, having quit the habit in 1988, approximately 7 years prior to the diagnosis of lung cancer.  Past history included Parkinson's disease, right hernia, and long standing chronic obstructive lung disease.  In mid-1995, the Veteran noticed severe fatigue with occasional cough and considerable weight loss.  This led to a chest x-ray which showed a 3 cm. right lower lobe lung mass consistent with malignancy.  A biopsy was performed and the biopsy documented squamous cell carcinoma.  He underwent a short course of radiation, but treatment was conservative.  He expired within two months of the diagnosis in September 1995.  

Dr. J.P.P. stated that lung parenchyma was not available for study in this case, and therefore he could not confirm or exclude pulmonary fibrosis or asbestos bodies on pathological grounds.  However, he was able to state, based on a reasonable degree of medical certainty, that the Veteran did indeed suffer from occupationally induced pulmonary asbestosis because of the long history of occupational asbestos exposure, and ILO B Reader reports showing parenchyma changes of asbestosis and pleural plaque formation considered to be radiologically diagnostic of asbestos exposure.  Dr. J.P.P. opined that the Veteran expired due to the direct results of rapidly growing lung cancer and its progression and systemic effects superimposed on pulmonary asbestosis.  The two major and significant causes of the development of the lung cancer were his occupational exposure to asbestos fiber inhalation of prolonged duration and cumulative effect sufficient to cause pulmonary asbestosis and also his long history of cigarette smoking.  He emphasized that the medical literature recognized that both smoking and asbestos are independently capable of causing lung cancer, but when both are present together, they exercise a synergistic effect to increase the risk of developing lung cancer.  

Pursuant to the Board's August 2009 remand, a VA medical opinion was sought.  The examiner stated that there was no evidence of record to show that the Veteran was exposed to asbestos during service.  She related that the Veteran was occupationally exposed to asbestos during his civilian employment as a laborer from 1941 to 1984, and that the Veteran had a 40 pack year history of tobacco abuse prior to 1988.  The examiner stated that she reviewed service medical records, VA records, and other records.  She indicated that current medical literature substantiated that bronchogenic carcinoma is undoubtedly the most preventable of the common forms of carcinoma because of the indisputable link between cigarette smoking and the risk of lung cancer.  

The examiner ultimately determined that the Veteran's bronchogenic carcinoma was not caused by any inservice exposure to asbestos nor was it otherwise related to service.  The examiner indicated the Veteran's had a 38 year exposure to asbestos and 40 pack year history of tobacco abuse.  She stated that there was an increased risk of lung cancer with asbestos exposure coexisting with tobacco abuse.  In one report, the risk of dying of lung cancer with asbestos workers increased 16 fold if they smoked more than 20 cigarettes per day and 9 fold if they smoked less than 20 cigarettes a day, compared to asbestos workers without a smoking history.  The risk of cancer associated with combined exposure to asbestos and cigarette smoking appeared to be multiplicative.  There was however, no evidence of record to substantiate any treatment for asbestos during military service.  

In August 2011, a VHA opinion was sought in connection with the appellant's claim.  The VA medical expert indicated that according to available records, the Veteran was housed at the Fort Sheridan, Illinois barracks during his basic training in 1943.  His length of service at Fort Sheridan was not clear.  Subsequent to his military service, during the time of his civilian employment, he had continuous involvement in the handling, transporting, use and clean up of asbestos containing insulation, building materials, gaskets, and packing.  He was also in contact with co-workers who were exposed to asbestos.  The examiner did not have information regarding the frequency with which the Veteran was exposed to such asbestos containing materials, or if he used respiratory/other protective equipment when handling them.  

The VHA opinion indicated that based on the available information, the Veteran had COPD, as evidenced by airway obstruction, and may have also had asbestos related pulmonary parenchymal and plural disease.  A high resolution chest CT would have been the most accurate way of assessing structural changes typically seen in asbestos related pulmonary parenchymal disease, but given the consultant's reports that various ILO B readers noted changes consistent asbestos, the VHA expert indicated that it was reasonable to conclude that the Veteran may have had this condition.  Put another way, he concluded that it was as likely as not that the Veteran experienced some form of asbestos-related lung disease during his lifetime.  

In that regard, the examiner observed that the synergistic, multiplicative effect of asbestos exposure on the carcinogenic effect of tobacco smoking in causing lung cancer is clearly described in the medical literature.  However, exposure to asbestos in residents in buildings in which the asbestos is not disturbed and is in good repair is not considered a significant risk factor for the development of lung cancer.  Based on the information available, it is reasonable to conclude that the Veteran's lung cancer was most likely caused by cigarette smoking, and that his occupational asbestos exposure sustained secondary to his civilian construction work certainly may have increased his risk further.  According to the VHA expert, it was unlikely that residing in a building with asbestos, as the Veteran apparently did at Fort Sheridan, played a significant contributing factor to the later development of lung cancer.  

With regard to claims for service connection for asbestosis or other asbestos-related diseases, there is no specific statutory or regulatory guidance.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C, 9) (last updated September 29, 2006) (hereinafter "M21-1MR").  An opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.  

The applicable section of M21-1MR is Part IV, Subpart ii, Chapter 1, Section H, topic 29 lists some of the major occupations involving exposure to asbestos, including mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, and military equipment.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  The latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  M21-1MR, Part IV Subpart ii, Chapter 2, Section C, Topic 9; see also M21-1MR Part IV, Subpart ii, Chapter 1, Section H, Topic 29.  

In this case, the Veteran has a history of exposure to asbestos in service and thereafter in his civilian employment.  Dr. J.P.P. clearly indicates with a reasonable degree of medical certainty that the Veteran's lung cancer is a result of exposure to asbestos and a long history of cigarette smoking.  The June 2010 VA medical opinion indicates that the Veteran's lung cancer was also caused by his asbestos exposure and tobacco abuse which she found the two to be multiplicative in nature.  This VA examiner found that there was no evidence of record to support the claim that the Veteran was exposed to asbestos in service.  However, in the August 2009 Board remand which requested the VA medical opinion, the Board had cited to the 1998 BCP that showed that asbestos was removed from housing facilities where the Veteran was stationed.  The Board indicated that the level of exposure to asbestos during service was unclear, but conceded that the Veteran had been exposed to asbestos while living in the barracks at Fort Sheridan.  Therefore, the probative value of the June 2010 VA opinion indicating that there was no evidence to support the claim that the Veteran had been exposed to asbestos in service was diminished due to the lack of consideration of the BCP and the Board's concession of exposure to asbestos as a result of those plan's findings.  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  In this instance, since consideration was not given to the 1998 BCP to support her findings, the basis of the June 2010 VA opinion lacked probative value.  

Thereafter, a March 2010 VHA opinion was rendered.  Although that opinion considered the 1998 BCP in providing its opinion, the VHA expert indicated, in pertinent part, that it was reasonable to conclude that the Veteran's lung cancer was most likely caused by cigarette smoking and his civilian occupational asbestos exposure increased his risk further.  This opinion, rendered by the VHA expert, was that it was unlikely that residing in a building with asbestos, as the Veteran apparently did in basic training at Fort Sheridan, played a significant factor to his later development of his lung cancer.  The VHA expert also stated that exposure to asbestos in residents of buildings in which the asbestos is not disturbed and is in good repair is not considered a significant risk factor for the development of lung cancer.  This opinion is based on an inaccurate factual premise, as there is no evidence of record, nor has the appellant otherwise stated, that the asbestos in the barracks where the Veteran resided while he was stationed at Fort Sheridan, was not disturbed or in good repair.  All that is known is that in the 1998 BCP, it was noted asbestos was found as part of the base clean up.  The assumption that the asbestos was not disturbed and in good repair while the Veteran resided at Fort Sheridan, is based on facts not presently in evidence.  

What is clear from the evidence of record is that the there is evidence of, and the Board has conceded that the Veteran was exposed to asbestos in service; that there is VA x-ray evidence of lung disease as early as 1993; that the Veteran eventually developed lung cancer, which has been attributed to exposure at some time or another to asbestos; and that the Veteran's lung cancer eventually resulted in his death.  It is not clear from the evidence of record whether the Veteran's lung cancer was caused by asbestos exposure in service, after service, cigarette smoking, or a combination of the three.  

The Board notes that in Mittleider v. West, 11 Vet.App. 181 (1998), the Court held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  M21-1MR has indicated that asbestos-related diseases can be caused by asbestos exposure as brief as one or two months or indirect, such as bystander disease.  In this case, it is clear that the Veteran has been exposed to asbestos in service, he eventually developed lung cancer which has been attributed to asbestos exposure and cigarette smoking, and as a result, his lung cancer resulted in his death.  Therefore, resolving all reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the case of the Veteran's death is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


